Case 7:20-cv-01591-KMK-JCM Document 83

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wanna nnn nen nn ee eee ee eee eee ne X
CHAD STANBRO,
Plaintiff,
-against-
WESTCHESTER COUNTY HEALTH CARE
CORPORATION, e¢ al,
Defendants.
---- x
---- ---- x
CHAD STANBRO,
Plaintiff,
-against-
CORRECTION OFFICER NADYA PALOU,
et al.,
Defendants.
mE en ae et —— ><

 

Filed 08/16/21 Page 1of1

SCHEDULING ORDER

19 Civ, 10857 (KMK)(JCM)

20 Civ. 1591 (KMK)(JCM)

The Telephone Conference scheduled for August 19, 2021 at 10:00 a.m. before Magistrate Judge

Judith C. McCarthy is adjourned to September 10, 2021 at 11:30 a.m. Counsel shall call the

following number at the time of the conference:

Toll-Free Number: 877-873-8017
Access Code: 4264138

The Clerk is directed to terminate the pending motion in Case No. 20 Civ. 1591, (Docket No. 82).

Dated: August 16, 2021
White Plains, New York

SO ORDERED:

; a . aa é — oN a
Wee.) 8 Vy La oe

 

JUDITH C. McCARTHY SA
United States Magistrate Judge

 
